Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 1 of 11 PageID 428



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

        Plaintiff,                         Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


     DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO STRIKE
                   PORTIONS OF PLAINTIFF’S COMPLAINT
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 2 of 11 PageID 429



    I.        INTRODUCTION

         Plaintiff’s opposition papers prove Defendants’ point. Plaintiff alleges two straight-

forward claims, that: Mr. Trump allegedly committed a battery by kissing her without her

consent, and the Campaign allegedly engaged in pay discrimination against her based on her race

and gender. The bulk of the allegations in the Complaint are extraneous to those claims.

         Fed. R. Civ. Proc. 8(a) states that a complaint should contain “a short and plain statement

of the claim showing that the pleader is entitled to relief”. The bulk of the material in the

Complaint violates Rule 8(a). A short and plain statement on the battery claim would consist of

the allegations as to when the alleged battery took place, what Mr. Trump allegedly did, the

claim that Plaintiff did not consent to it, and the damage that Plaintiff alleges. A short and plain

statement on the equal pay claims would consist of allegations as to her compensation and how it

was allegedly lower than similarly situated individuals who are of a different race and/or gender.

         Plaintiff blatantly violated the “short and plain statement” rule because she desires to use

this case to put on trial all of Mr. Trump’s alleged actions—over several decades—and take

discovery and try every alleged act of “sexism” or “misogyny,” no matter how different the

alleged conduct, no matter how long ago it allegedly happened, and no matter that the accusers

are not parties to this action. The case that Plaintiff intends to litigate is one that would require

an incomprehensible amount of discovery, motion practice and trial time, almost none of which

concerns Plaintiff’s allegations of what she claims happened to her. Additionally, the defendant

is the sitting President of the United States. Governing law provides that such litigation is

subject to special scrutiny and requires careful limitation, so as not to impinge on the duties of

his office.

         This Court should limit the scope of this litigation and not allow Plaintiff to attempt to

put the President’s entire life on trial.


                                                   1
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 3 of 11 PageID 430



    II.      THE COMPLAINT VIOLATES FRCP 8(a) AND THE EXTRANEOUS
             “BACKGROUND” ALLEGATIONS SHOULD BE STRICKEN

          The Complaint violates FRCP 8(a). The District Court in Verfuerth v. Orion Energy

Systems, Inc., 65 F.Supp.3d 640, 652 (E.D. Wis. 2014), granted a motion to strike in a similar

situation:

          The Defendant has also filed a motion to strike any portions of the complaint that
          were not the subject of the motion to dismiss. Citing Rule 8's requirement of a
          “short and plain statement of the claim,” it notes that 96 pages and 612 paragraphs
          is neither short nor plain…Some 73 of the complaint's pages fall into the category
          of background information.

          The typical complaint filed in federal court is somewhere between four and
          twelve pages….

          One helpful benchmark is the page limit on briefs filed in support of dispositive
          motions….It should go without saying that a complaint, which is really just a
          formal notification of what the claims are, should not be more than three times the
          length of a summary judgment brief.

          The Plaintiff claims the Defendant is not prejudiced by the length, but that is not
          true. The rules require a response to each averment—an admission, a denial, or a
          statement that the Defendant lacks sufficient knowledge….Requiring the
          Defendant to pay his attorneys to file considered responses to 73 pages of
          background facts definitely falls into the category of prejudice….

          Having reviewed the complaint, I conclude that the best course is simply to strike,
          as immaterial, the entire “background” section from ¶ 17 to ¶ 470….

Id.; accord In re Agent Orange Product Liability Litigation, 475 F. Supp. 928, 935 (E.D.N.Y.

1979) (“Defendants ask that the court strike from the AVC the many allegations (amounting to

425 paragraphs) regarding the corporate history of the defendants. Because these allegations are

unnecessary, would be burdensome to answer, and would unduly prejudice defendants, the court

in its discretion strikes all allegations relating to the corporate history of the defendants.”).

          This is almost exactly what has happened here. Plaintiff’s Complaint is a gross violation

of the pleading rules. None of the allegations at issue were necessary background to a simple




                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 4 of 11 PageID 431



battery or pay discrimination claim. Defendants would be prejudiced in being forced to respond

to them, particularly this early in the case before there has been any litigation as to

discoverability or admissibility.1 The motion to strike should be granted for this reason alone.

    III.      INDEPENDENTLY, THE MOTION SHOULD BE GRANTED AS PART OF
              THE COURT’S DUTY TO TIGHTLY CONTROL LITIGATION AGAINST A
              SITTING PRESIDENT OF THE UNITED STATES.

           The landmark Supreme Court case of Clinton v. Jones, 520 U.S. 681 (1997), held that

while a President of the United States could be sued for private conduct alleged to have taken

place before he took the office, the District Court, in managing such litigation, was required to

take into account the importance of the President’s duties in the conduct of the case. “The high

respect that is owed to the office of the Chief Executive, though not justifying a rule of

categorical immunity, is a matter that should inform the conduct of the entire proceeding,

including the timing and scope of discovery.” Id. at 707.

           Plaintiff’s opposition reveals her intent is exactly what the Clinton decision said should

not happen: engaging in a broad-based discovery dragnet of anything and everything the sitting

President of the United States has ever done over many decades, no matter how unrelated to the

facts in the case at bar. See Opposition at 13 (arguing that any facts that purport to show that Mr.

Trump is allegedly a misogynist are relevant to this case); id. at 15-16 (arguing that allegations

dating back even 15 to 30 years are relevant). To allow the Trump Allegations, including

nineteen (19) unrelated accusations, into this lawsuit would turn one case into twenty, and



1
  Plaintiff argues that the allegations are not prejudicial because they have previously been made
in public, and because it is too early to know whether Defendants will be required to respond to
discovery on the allegations. However, Plaintiff ignores the prejudice recognized in Verfuerth:
that Defendants will be required to go through Plaintiff’s complaint and individually admit or
deny each of these allegations, before there has been any ruling that Plaintiff is even allowed to
introduce such matters into the case or to ask about them in discovery. This renders Plaintiff’s
Complaint highly prejudicial.


                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 5 of 11 PageID 432



require extensive Fed. R. Civ. Proc. 26 disclosures, extensive depositions, extensive written

discovery, a deposition of the President on a multitude of irrelevant allegations, extensive motion

practice, and eventually, if Plaintiff wins her arguments on the admissibility of this evidence, a

trial potentially spanning weeks or months, the vast majority of which has nothing to do with

what Plaintiff claims happened to her.

       Plaintiff has alleged straightforward claims. She claims that she was battered in public in

front of eyewitnesses. The quantum of evidence needed to litigate this claim should be not much

different than the litigation associated with who is at fault for an automobile accident. Similarly,

the pay equity claims pose a simple question: did Plaintiff receive the same compensation as

others who were similarly situated, or did she not? Neither of these claims requires a

comprehensive inquisition into Mr. Trump’s character over the past thirty to forty years. Even if

any of these attempts to smear Mr. Trump’s character might be admissible were he an ordinary

defendant, he is not. He is the sitting President of the United States, and any interests Plaintiff

might have to go beyond the narrow issues raised by her claims to broadly discover and try Mr.

Trump’s character must be balanced against, and limited by, the interests of the Nation in not

forcing its Chief Executive to personally participate in months or years of discovery and trial

time over what should be a relatively simple battery and pay equity case.2




2
  Plaintiff relies on E.E.O.C. v. Suntrust Bank, 2014 WL 1796681, at *5 (M.D. Fla. May 6,
2014), to support her argument that proceedings on collateral issues can be controlled by the
Court. Suntrust Bank was an unpublished order by a single trial judge, who did not even
ultimately rule that the “me too” evidence offered there would be admissible, but who assured
the parties that she would maintain control of the proceedings and prevent “mini-trials”. By
contrast, here, Plaintiff has put the Court on notice that she intends to discover, litigate and try as
many collateral issues as she possibly can. Especially given the Clinton v. Jones concerns, the
Suntrust Bank order does not in any way mitigate this problem.


                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 6 of 11 PageID 433



    IV.        PLAINTIFF’S ARGUMENTS AGAINST STRIKING THE ALLEGATIONS
               SHOULD BE REJECTED.

          Plaintiff’s various and sundry arguments against striking the allegations are meritless.

          A.      Motions to Strike Scandalous Material Are Not Disfavored. Motions to strike

are not “disfavored” when they seek to strike scandalous matter from a pleading. Asher &

Simmons, P.A. v. j2 Global Canada, Inc., 965 F. Supp. 2d 701, 704 (D.Md. 2013) (“[T]he

disfavored character of Rule 12(f) is relaxed in the context of scandalous allegations i.e., those

that improperly cast a derogatory light on someone.”) (internal quotations omitted).

          B.     Defendants need not prove the ultimate inadmissibility of Plaintiff’s

allegations in order to strike them. Defendants need merely prove that they are either

scandalous or set out in “needless detail”. Tucker v. American Int’l Group, Inc., 936 F. Supp. 2d

1, 16 (D. Conn. 2016) (“Even where matter is relevant to the controversy, it nonetheless may be

stricken if it is scandalous or set out in needless detail.”) (internal quotation omitted).

          C.     Even assuming proof of inadmissibility were required to grant the motion to

strike, the allegations are inadmissible character evidence. Fed. R. Evid. 404(b)(1)

(“Evidence of a crime, wrong, or other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance with the character.”).

                  This Court uses a three-part test for determining whether other bad acts are
          admissible under Rule 404(b):
                  First, the evidence must be relevant to an issue other than the defendant's
          character; Second, the act must be established by sufficient proof to permit a jury
          finding that the defendant committed the extrinsic act; Third, the probative value
          of the evidence must not be substantially outweighed by its undue prejudice, and
          the evidence must meet the other requirements of Rule 403.

United States v. Horner, 853 F.3d 1201, 1213 (11th Cir. 2017).

          The allegations at issue here are not relevant to any contested issue. Plaintiff will attempt

to prove two things: a battery (in a public place), and pay discrimination. Each can be proven or



                                                    5
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 7 of 11 PageID 434



disproven with eyewitness testimony and/or documents. The allegations that Mr. Trump

purportedly engaged in “misogynistic” conduct in the distant past would in no way establish

Plaintiff’s allegations of a nonconsensual kiss or pay discrimination. Fed. R. Evid. 401(a).

       Independently, even if the allegations had any probative value (which they do not), it

would be substantially outweighed by its enormous prejudicial effect, and the allegations also are

inadmissibly confusing, misleading, time consuming and cumulative. Fed. R. Evid. 403 (“The

court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”).

       Rule 403 imposes temporal and substantive limitations on prior bad act evidence. In

Goulah v. Ford Motor Co., 118 F.3d 1478, 1484 (11th Cir. 1997), the Eleventh Circuit affirmed

the exclusion of evidence offered in a products liability suit that Ford, six years earlier, spoliated

documents in a separate defective product investigation. Accord Duran v. Town of Cicero, 653

F.3d 632, 645 (7th Cir. 2011) (“old, unrelated [police] misconduct complaints” held inadmissible

in an excessive force litigation). Six years was considered too remote by the Eleventh Circuit,

and yet Plaintiff seeks to introduce alleged incidents from ten to forty years prior.3

       Rule 403 imposes substantive limitations as well. For instance, where, as here, no

defense of mistaken identity is interposed, there is a sharp limitation on using prior acts to show



3
  Shinholster v. Langston, 2008 WL 4762306, at *5–7 (S.D. Ga. 2008), cited by Plaintiff, is not
to the contrary. It holds merely that “contemporaneously similar beatings” may come into
evidence in a prison beating case. The allegations herein include many which are either not
contemporaneous or not similar. Hooks v. Langston, 2007 WL 1831800 at *5 (S.D. Ga. 2007),
decided on similar facts, was expressly limited to “similar” beatings. Gardner v. Jones, 315 F.
Appx. 87 (10th Cir. 2009), was a federal habeas case decided under an extremely deferential
standard of review for constitutional error. Milner v. Safeway Stores, Inc., 2006 WL 89828, at
*2 (D.D.C. 2006), a Magistrate Judge’s ruling, decides an issue of discoverability, not
admissibility.


                                                  6
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 8 of 11 PageID 435



pattern, practice or course of conduct. Becker v. ARCO Chemical Co., 207 F.3d 176, 199 (3d

Cir. 2000). To use such evidence to show modus oparandi, the incidents must be so similar as to

show a distinctive M.O. Id. Plaintiff fails to do this and instead asserts that any allegation of

alleged sexism on the part of Mr. Trump that she can possibly come up with from news reports is

admissible because it shows an alleged course of conduct. This is insufficient under Becker. Id.

at 201 (reversing trial court ruling admitting evidence of prior pretextual terminations in

wrongful termination case, because the termination at issue in the lawsuit occurred under

different circumstances); accord Berry v. Oswalt, 143 F.3d 1127, 1132-33 (8th Cir. 1998)

(evidence of a prior rape was not admissible in an action alleging nonconsensual propositioning,

because acts were not similar and allegation was inflammatory).

       This similarity requirement also is imposed when plaintiffs seek to introduce prior acts to

show intent or motive. Thus, in Wilson v. Muckala, 303 F.3d 1207, 1217 (10th Cir. 2002), the

court affirmed the exclusion of prior acts of harassment in a sexual harassment case, where the

prior acts did not occur at the same workplace. See also Glaze v. Childs, 861 F.3d 724, 726 (8th

Cir. 2017) (holding defendant prison guard’s intentional disregard of work rules was

inadmissible in prisoner’s deliberate indifference lawsuit); Hudson v. District of Columbia, 558

F.3d 526, 532 (D.C. Cir. 2009) (police officer’s prior uses of force and filing of false reports

inadmissible in excessive force case). Importantly, intent is not the same thing as propensity,

and Plaintiff repeatedly conflates the two and argues that the allegations are admissible to show

Mr. Trump had a propensity to kiss women without their consent. See, e.g., United States v.

Sanders, 964 F.2d 295, 298-99 (4th Cir. 1992) (holding prior convictions for assault were

inadmissible in an assault case, because they were an attempt to show propensity (impermissible

under Rules 403 and 404) and not intent); U.S. v. Commanche, 577 F.3d 1261, 1269 (10th Cir.




                                                  7
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 9 of 11 PageID 436



2009) (following Sanders and excluding prior battery convictions despite defendant claiming self

defense and putting his intent at issue; prior bad acts purport to show propensity, not intent).4

         Similarly, hostile motive is not an element of a battery claim. See City of Miami v.

Sanders, 672 So.2d 46, 47 (Fla. 3d DCA 1996) (setting forth elements of battery claim). Thus,

prior act evidence is inadmissible in battery cases to show motive. Clark v. Martinez, 295 F.3d

809, 814 (8th Cir. 2002) (“If credited by the jury, the evidence might tend to show that

Martinez's actions were motivated by hostility against African–Americans, but hostile motive is

not an element of either assault or battery under Nebraska Law.”).5

         Moreover, even if it is assumed that Plaintiff might succeed in admitting into evidence

something out of her laundry list of allegations, Rule 403 also prohibits cumulative, time-

consuming voluminous evidence of a defendant’s alleged character. United States v. Ciesiolka,

614 F.3d 347. 358-59 (7th Cir. 2010) (reversing conviction when an entire trial day was

consumed entering into evidence a list of “appalling” prior bad acts by the defendant). This, of

course, is exactly what Plaintiff pleaded here.

    V.      CONCLUSION

         For the foregoing reasons and those stated in the moving papers, the motion to strike

portions of the complaint should be granted.


4
  Plaintiff relies on Gonzalez v. Palms of S. Beach, Inc., 2014 WL 3908210, at *3 (S.D. Fla.
2014), an unpublished District Court decision which declined to strike two paragraphs alleging
prior bad acts, but the opinion provides little information about the nature of the claims and why
they were allegedly relevant and is of little precedential value. Griffin v. City of Opa-Locka, 261
F.3d 1295, 1307-08 (11th Cir. 2001), involved municipal liability, and thus whether the city had
a “policy or custom” was directly relevant to the claim. There is no “policy or custom” element
to Plaintiff’s battery claim. (Notably, Plaintiff cites to the statement of facts and does not cite to
the page of the opinion where this is made clear.) In any event, discriminatory intent is an
element of a Title VII harassment claim, which distinguishes these cases from a battery claim.
5
  Plaintiff argues her allegations are relevant to a punitive damages claim; however, Florida law
does not permit a punitive damages claim until an evidentiary showing is made later in the case
by noticed motion. Fla. Stat. § 400.0237.


                                                  8
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 10 of 11 PageID 437



 Dated this May 31, 2019            Respectfully Submitted,

                                    /s/ Charles J. Harder
                                    Charles J. Harder
                                    Trial Counsel
                                    CHarder@HarderLLP.com
                                    Admitted Pro Hac Vice
                                    HARDER LLP
                                    132 S. Rodeo Drive, Fourth Floor
                                    Beverly Hills, California 90212
                                    Telephone: (424) 203-1600
                                    Facsimile: (424) 203-1601

                                    Dawn Siler-Nixon
                                    Florida Bar No. 993360
                                    DSiler-Nixon@FordHarrison.com
                                    Tracey K. Jaensch
                                    Florida Bar No. 907057
                                    TJaensch@FordHarrison.com
                                    FORDHARRISON LLP
                                    101 E. Kennedy Blvd., Suite 900
                                    Tampa, Florida 33602
                                    Telephone: (813) 261-7800
                                    Facsimile: (813) 261-7899

                                    Attorneys for Defendants
                                    Donald J. Trump and
                                    Donald J. Trump for President, Inc.




                                       9
Case 8:19-cv-00475-WFJ-SPF Document 43 Filed 05/31/19 Page 11 of 11 PageID 438



                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 31, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

                                      Brian W. Warwick
                             bwarwick@varnellandwarwick.com
                              jvarnell@varnellandwarwick.com
                                         Janet Varnell
                                   Varnell & Warwick, PA
                                       P.O. Box 1870
                                Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                      Tanya S. Koshy
                                    tkoshy@tzlegal.com
                                   Tycko & Zavareei LLP
                                 1970 Broadway, Suite 1070
                                    Oakland, CA 94612

                                         F. Paul Bland
                                   pbland@publicjustice.net
                                         Karla Gilbride
                                  kgilbride@publicjustice.net
                                      Public Justice, P.C.
                                 1620 L Street NW, Suite 630
                                   Washington, DC 20036

                                       Jennifer Bennett
                                  jbennett@publicjustice.net
                                      Public Justice, P.C.
                                   475 14th Street, Suite 610
                                     Oakland, CA 94612


                                           /s/ Charles J. Harder
                                           Attorney




                                              10
